IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

ROY MUNN,
Plaintiff,
CASE NO. CV418-158

V.

PEPPER BUSH PROPERTIES LLC, and
W.V.T. ENTERPRISES, INC.,

Defendants.

-_»-_»-_,-_’-_/~._/-._/-_/~_/\-._/-_/

 

0 R D E R

Before the Court are Plaintiff’s Stipulation of Dismissal
with Prejudice (Doc. 19) and Second Stipulation of Dismissal
with Prejudice (Doc. 20). Pursuant to Federal Rule of Civil
Procedure 4l(a)(l)(A)(ii), a plaintiff may dismiss an action by
filing “a stipulation of dismissal signed by all parties who
have appeared.” As requested by the parties, this action is
DISMISSED WITH PREJUDICE. Accordingly, Defendants' Motion to Set
Aside Default (Doc. 15) is DISMISSED AS MDOT. The Clerk of Court

is DIRECTED to close this case.

SO RDERED this E¢*' day of October 2018.

WILLIAM T. MOORE, JR.
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA

 

“HRT-Q PH h=52

vu

SO. 0 ST, OF GA.

iu!
cLER?

